Per Curiam.
Louella Muldrew was found guilty in the Superior Court for King County of the crime of “wilfully and unlawfully agreeing to commit an act of prostitution on or about July 6, 1966, in *1047violation of Section 1 of Seattle Ordinance 73095, . . . .” From the entry of judgment and sentence Louella Muldrew has appealed.
Appellant’s sole contention on appeal is that the evidence established appellant’s defense of entrapment and the court erred in denying appellant’s motion to dismiss. The same issue, predicated upon substantially the same facts, was adjudicated adversely to appellant in Seattle v. Muldrew, 71 Wn.2d 903, 431 P.2d 589 (1967). We adhere to this court’s determination of the issue as decided in the cited case.
The judgment is affirmed and the cause will be remitted forthwith.